DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 03/25/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1-15 and 17-21 have been considered and examined.  Claim 16 has/have been canceled. 

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 line 2 recites “the one or more of the one or more photosynthetic cultures” which should be changed to “one or more photosynthetic cultures” to place the claim limitation into better form.  Appropriate correction is required. 


Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a system, comprising: a waterproof casing that is neutrally buoyant; and an energy output source enclosed within the waterproof casing, the energy output source being powered in response to movement of the waterproof casing are not disclosed. 
The closest prior art are Agafonov et al. (US Pub. 2015/0238645) and Carr, JR et al. (US Pub. 2015/0055339). While Agafonox discloses a system (Fig. 1), comprising: a waterproof casing (10 enclosure;0027 waterproof seal) that is neutrally buoyant (0037 neutral buoyancy); and Carr discloses a system (Fig. 4A; 100 system), comprising: a waterproof casing (300 body water resistant) that is neutrally buoyant (0040). Neither Agafonov nor Carr disclose or suggest in summary a waterproof casing that is neutrally buoyant; and an energy output source enclosed within the waterproof casing, the energy output source being powered in response to movement of the waterproof casing.
Claim 12 is allowable because limitations a method, comprising, the self- powered energy output system being neutrally buoyant within the container; and causing turbulence within the container, wherein the self-powered energy output system harvests energy to power the self-powered energy output system via the turbulence within the container are not disclosed. 
The closest prior art are Agafonov et al. (US Pub. 2015/0238645) and Philips (US 2016/0010619). While Agafonov discloses a method, comprising, placing a self-powered energy output system (Fig. 5; 10 enclosure) within a container (400 cup, the self- powered energy output system being neutrally buoyant (0037 neutral buoyancy) within the container (400) and Philips discloses a method, comprising placing a self-powered energy output system (Fig. 14: remote video monitoring system; 0249) within a container (title: container of the ocean). Neither Agafonov nor Philips disclose or suggest in summary the self- powered energy output system being neutrally buoyant within the container; and causing turbulence within the container, wherein the self-powered energy output system harvests energy to power the self-powered energy output system via the turbulence within the container.
Claim 15 is allowable because limitations a system, comprising: an enclosure comprising one or more photosynthetic cultures; the self-powered energy output system being neutrally buoyant within the enclosure; wherein the self-powered energy output system comprises a power harvesting device coupled to a light source enclosed in a waterproof casing are not disclosed. 
The closest prior art are Agafonov et al. (US Pub. 2015/0238645) and Flynn et al. (US Pub. 2017/0233689). While Agafonov discloses a system, comprising: a self-powered energy output system (10 enclosure) disposed within an enclosure (400 cup),  and Flynn discloses a system (Fig. 1; 101 photobioreactor), comprising: an enclosure (102 vessel) comprising one or more photosynthetic cultures (103 liquid culture medium for cultivating and/or propagation of a photosynthetic organism); and a powered energy output system (109 light source) disposed within an enclosure (102). Neither Agafonov nor Flynn disclose or suggest in summary an enclosure comprising one or more photosynthetic cultures; the self-powered energy output system being neutrally buoyant within the enclosure; wherein the self-powered energy output system comprises a power harvesting device coupled to a light source enclosed in a waterproof casing.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objection(s).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875